Citation Nr: 1503932	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-01 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE
 
Entitlement to service connection for surgical residuals for left eye ptosis.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1976 to June 2000.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The case was certified to the Board by the Columbia, South Carolina RO.
 
In October 2014, the Veteran testified at a video conference hearing at the Columbia, South Carolina RO before the undersigned.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  
 
 
FINDING OF FACT
 
The evidence is at least evenly balanced as to whether surgical residuals of left eye ptosis are causally related to military service.
 
 
CONCLUSION OF LAW
 
Resolving reasonable doubt in favor of the Veteran, ptosis of the left eye was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.FR. §§ 3.102, 3.159, 3.303 (2014).
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  See 38 C.F.R. § 3.159.  
 
The Veteran contends that left eye ptosis began during active duty service, that she underwent two surgeries to correct it, and that those surgeries had effects that continue to the present.
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
 
Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).
 
The Veteran's service treatment records contain no mention of ptosis.  Private treatment records establish that the Veteran underwent surgery to correct ptosis of her left upper eyelid in March and April 2007.  The question, therefore, is when the Veteran's left eye ptosis had its onset.  
 
The Veteran alleges that her left eyelid gradually began to droop late in her period of active duty service; the appellant also submitted a lay statement from her husband that corroborates this account.  The Veteran and her husband are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
 
In addition, the Veteran submitted photographs she alleges to have been taken before, during, and after her active duty service.  The Board has no reason to doubt the Veteran's representations regarding the dates of the photographs.  Although some of the photographs are of poor visual quality, they are clear enough to establish that the Veteran's left eyelid drooped only in the photographs taken in the latter part of her active duty service and afterward.  In June 2008, the physician who performed both surgeries to correct the Veteran's left eye ptosis examined these photographs and opined that the appellant's left eye ptosis had its onset during her active duty service.  
 
The Veteran has submitted credible lay testimony, photographic evidence, and a persuasive medical opinion to support her claim.  The Veteran was afforded VA examinations for her eyes in February and March 2010, but neither of those examinations provided an opinion regarding the likelihood of a causal relationship between the Veteran's left eye ptosis and her active duty service.  As such, the medical evidence regarding the relationship between the Veteran's left eye ptosis and service is at least in equipoise, and entitlement to service connection is therefore warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
 
 

ORDER
 
Entitlement to service connection for surgical residuals of left eye ptosis is granted.  
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


